Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 128 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 128 requires the method of claim 115, further comprising labeling a plurality of nucleic acid molecules in a second nucleic acid sample at the same repeated motif, wherein the labeling maintains integrity of the plurality of nucleic acid molecules; marking the plurality of nucleic acid molecules in the second nucleic acid sample with the second label; linearizing the plurality of nucleic acid molecules in the second nucleic acid sample by passing the plurality of third map of the genomic region; and comparing the first map to the third map to ascertain a similarity or difference between the first nucleic acid sample and the second nucleic acid sample.
It is noted that for compliance with the written description requirement, an applicant shows possession of an invention “by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention”. See MPEP 2163.
In the instant case, claim 128 recites a method of constructing a third map and comparing a first map to a third map.
 The instant specification describes several embodiments of providing a second map including using a reference genome as a second map and providing a second nucleic acid sample to generate a second map (e.g. para 0026, pg. 5-6; para 0033, pg. 8).
 However, the instant disclosure does not adequately describe examples of generating a third map or comparing a first map to a third map.
Therefore, the instant disclosure does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed an invention comprising generating a third map or comparing a first map to a third map.
new matter because the instant disclosure does not provide written description of such an outcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Xiao et al., Berlin et al. and Lam et al. 
Claim(s) 115-117, 119-122,126, 127, 129-130, 132, 133 and 142-149 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (WO2010002883), as evidenced by Moore et al.(DNA Methylation and Its Basic Function. Neuropsychopharmacol 38, 23–38 (2013); published online 11 July 2012), in view of Berlin et al. (US 20080206760) and Lam et al.( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.).
	Xiao et al. disclose a method of characterizing nucleic acid molecules comprising labeling one or more regions  at discrete sequence-specific motifs; linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs. The distribution of the labelled motifs is established which facilitates mapping of the target nucleic acid molecules (e.g. para 0024, pg. 5; para 0050, pg. 8-9; CpG island motif as in para 0068-0071, pg. 11-12; para 0074, pg. 13; para 0082, para 0085, pg. 15; para 0131, pg. 24; para 0135, pg. 25; Fig. 5a-c).
 	Xiao et al. disclose motifs are labelled using methyltransferase (e.g. the labeling is suitably accomplished by exposing the first and second double-stranded DNAs to … a methyltransferase as in para 0082, pg. 15; DNA methyltransferases that recognize and bind to DNA in a sequence specific fashion are also useful…For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15, claims 23 and 26).

	Xiao et al. also teach labelling target nucleic acid molecules using two different labelling techniques wherein one label is used to detect sequence information and a second label is used to detect methylation regions (e.g. para 0070-0072, pg. 12).
Xiao et al. teach examples wherein target nucleic acid molecules are labelled at sequence specific motifs (e.g. Example 4, pg. 28; DNA methyltransferases that recognize and bind to DNA in a sequence specific fashion are also useful as in para 0085, pg. 15; claims 23 and 26; Fig. 5a-c) or using an intercalating agent such as YOYO-1 (e.g. Example 6, pg. 29). 
Xiao et al. also teach multiple wavelength detection of a backbone dye and of labels that denote markers that are used to map the target nucleic acid molecules (e.g. para 0171, pg. 29).
Xiao et al. do not expressly teach a method of adding a first label using sequence-specific motifs, such as labeling with a methyltransferase, to map a target nucleic acid molecule and adding a second label using a backbone dye, i.e. an intercalating agent such as YOYO-1, to identify a particular nucleic acid molecule in a single embodiment. 
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify a first embodiment of Xiao et al. of labeling sequence-specific motifs to include a first labeling using a methyltransferase as taught in one embodiment (e.g. the labeling is suitably accomplished by exposing the first and second double-stranded DNAs to … a methyltransferase as in para 0082, pg. 15; DNA methyltransferases that 
Furthermore, Xiao et al. teach using their method to label 1kb to 100 Mb or more genomic DNA (e.g. para 0121, pg. 21). For example, Xiao et al. teach labelling human BAC clone that is 170kb in length (e.g. para 0165,pg. 29). 
The combined teachings of Xiao et al. disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence-specific motifs and a second non-specific label that intercalates the double stranded structure of the target nucleic acid molecule. Furthermore, Xiao teaches labelling using a methyltransferase (e.g. para 0082, para 0085, pg. 15, claims 23 and 26). 
However, Xiao et al. do not expressly teach the mechanism by which a methyltransferase labels a target nucleic acid molecule.
Moore et al. teach DNA methylation of a target nucleic acid using a methyltransferase comprises a transfer of a methyl group to an individual cytosine residue and does not break phosphodiester bonds in the target nucleic acid molecules (e.g. DNA methylation is catalyzed by a family of DNA methyltransferases (Dnmts) that transfer a methyl group from S-adenyl rd para, pg. 23; Fig. 1, pg. 24).
Therefore, Xiao et al. teach different types of covalent labeling (e.g. in para 0041, pg. 7; para 0045-0047, pg. 7-8; para 0049, pg. 8; para 0055, pg. 9) including using a methyltransferase (e.g. para 0082, para 0085, pg. 15; claims 23 and 26), which does not break phosphodiester bonds as taught by Moore et al.
Therefore,  Xiao et al., as evidenced by Moore et al., render obvious the limitations: a method of characterizing a first nucleic acid sample to interrogate a genomic region, comprising: covalently labeling a plurality of nucleic acid molecules in the first nucleic acid sample at at least one repeated motif with a first label, wherein the covalent labeling maintains integrity of the plurality of nucleic acid molecules, wherein no phosphodiester bond is broken through said covalent labeling, wherein labeling is effected with a methyltransferase ( i.e. labeling using a methyltransferase) as recited in claim 115.
Furthermore, Xiao et al. teach using their method to label 1kb to 100 Mb or more genomic DNA (e.g. para 0121, pg. 21). For example, Xiao et al. teach labelling human BAC clone that is 170kb in length (e.g. para 0165,pg. 29). 
Therefore, they render obvious the limitation: wherein the labeled nucleic acid molecules have a length of at least 150kb as in claim 115.
Furthermore, Xiao et al. make obvious the limitations: marking the plurality of nucleic acid molecules in the first nucleic acid sample with a second label, wherein the second label is distinct from the first label (e.g. backbone dye; intercalating agent such as YOYO-1 as in para 0165; para 0171, pg. 29); linearizing the plurality of nucleic acid molecules by passing the plurality of nucleic acid molecules into at least one nanochannel; detecting the first label and claim 115.
Xiao et al. teach embodiments depicting the frequency of five sequence specific motifs within a target nucleic acid segment (e.g. Fig. 5a-5c).  Furthermore, Xiao et al. teach analysis of 30-50kb segments (e.g. para 0117, pg. 21). 
Therefore, although Xiao et al. do not expressly teach the nucleic acid molecules of Fig. 5 are 30-50kb in length, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine the embodiment of Fig. 5 with the embodiment of analysis of 30-50kb segments of Xiao because a person of ordinary skill in the art would appreciate  that Xiao teaches 30-50kb as a preferred length of target nucleic acid segments(e.g. para 0117, pg. 21).
Therefore, as the combined teachings of Xiao et al. disclose a frequency of at least five sequence specific motifs in a 50kb target nucleic acid segment, they render obvious the limitation: wherein the at least one repeated motif has an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region as recited in claim 116.
Xiao et al. teach intercalating dyes as a second label (e.g. backbone dye; intercalating agent such as YOYO-1 as in para 0165; para 0171, pg. 29). Therefore, they make obvious the limitation: method of claim 115, wherein the second label is a nonspecific nucleic acid label as recited in claim 117.
claims 127 and 129.
 Furthermore, Xiao et al. teach using their method to compare distances between mapped sequence motifs of a first group of nucleic acid molecules from a first subject, i.e. cancer patient, to a second group of nucleic acid molecules from a second subject, i.e. control, to determine differences (e.g. para 0074-0078, pg. 13-14; para 0080,pg. 14; para 0087,pg. 16).
Furthermore, Xiao et al. teach labeling discrete sequence specific motifs by a combination of labeling methods including covalent labeling (e.g. in para 0041, pg. 7; para 0045-0047, pg. 7-8; para 0049, pg. 8; para 0055, pg. 9) including using a methyltransferase (e.g. para 0085, pg. 15, claims 23 and 26), which does not break phosphodiester bonds as taught by Moore et al. (e.g. DNA methylation is catalyzed by a family of DNA methyltransferases (Dnmts) that transfer a methyl group from S-adenyl methionine (SAM) to the fifth carbon of a cytosine residue to form 5mC (Figure 1) as in 3rd para, pg. 23; Fig. 1, pg. 24).
Therefore, Xiao et al., as evidenced by Moore et al., render obvious the limitations: a method of analyzing a macromolecule for a sequence structure, the method comprising the steps of a) introducing a first label at a plurality of occurrences of a recognition site of the macromolecule to generate a covalently-bound sequence specific label at the plurality of occurrences of the recognition site, wherein no phosphodiester bond is broken through said introducing the first label to the macromolecule , and wherein said introducing the first label comprises contacting said macromolecule with a molecule having methyltransferase activity (e.g. labelling using a methyltransferase as in para 0082, para 0085, pg. 15, claims 23 and 26) as recited in claim 130.
claim 130.
Xiao et al. teach labelling double stranded DNA with YOYO-1, an interacting dye (e.g. backbone dye; intercalating agent such as YOYO-1 as in para 0165; para 0171, pg. 29). Therefore, they make obvious the limitation: method of claim 130, wherein the second label is a non-sequence-specific label as recited in claim 132.
 They also make obvious the limitation:  method of claim 130, wherein the macromolecule is a double-stranded DNA molecule as recited in claim 133.
As noted above, Xiao et al. teach embodiments depicting the frequency of five sequence specific motifs within a target nucleic acid segment (e.g. Fig. 5a-5c).  Furthermore, Xiao et al. teach analysis of 30-50kb segments (e.g. para 0117, pg. 21). 
Therefore, although Xiao does not expressly teach the nucleic acid molecules of Fig. 5 are 30-50kb in length, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine the embodiment of Fig. 5 with the embodiment of analysis of 30-50kb segments of Xiao because a person of ordinary skill in the art would appreciate  that Xiao teaches 30-50kb as a preferred length of target nucleic acid segments(e.g. para 0117, pg. 21).
rd para, pg. 23; Fig. 1, pg. 24).
Therefore, Xiao et al., as evidenced by Moore et al., render obvious the limitations:  a  method of characterizing a first nucleic acid sample to interrogate a genomic region, comprising: covalently labeling a plurality of nucleic acid molecules in the first nucleic acid sample at at least one repeated motif with a first label, wherein the covalent labeling maintains integrity of the plurality of nucleic acid molecules (e.g. labelling using a methyltransferase as in para 0082, pg. 15;  For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15; para 0082-0086, pg. 15-16; claims 23 and 26) as recited in claim 142.
Furthermore, Xiao et al., as evidenced by Moore et al., they render obvious the limitation: wherein no phosphodiester bond is broken through said covalent labeling as recited in claim 142.
 Furthermore, they render obvious the limitation: wherein the at least one repeated motif has an average repeat frequency of about 5 sites to about 10 sites per 100Kb in the genomic region (e.g. para 0117, pg. 21; Fig. 5a-c) as required by claim 142.
claim 142.
Xiao et al. also make obvious the limitation: the method of claim 142, wherein the at least one repeated motif includes at least one binding site for a binding entity selected form the group consisting of a non-cutting restriction enzyme, a zinc finger protein, an antibody, a  transcription factor, a transcription activator like domain, a DNA binding  protein, a polyamide, a triple helix forming oligonucleotide, and a peptide nucleic acid; and wherein labeling is effected with the binding entity(e.g. para 0047,pg. 8;  para 0072,pg. 12; para 0077,pg. 13-14; para 0082-0086, pg. 15-16) as recited in claim 146.
Xiao et al. also make obvious the limitation: method of claim 146, wherein the binding entity comprise at least one detectable tag selected form the group consisting of a fluorophore, a quantum dot, a dendrimer, a nanowire, a bead (e.g. para 0060, pg. 10) as recited in claim 147.
Xiao et al. teach using their method to label 1kb to 100 Mb or more genomic DNA (e.g. para 0121, pg. 21). For example, Xiao et al. teach labelling human BAC clone that is 170kb in length (e.g. para 0165,pg. 29). Therefore, they make obvious the limitation: method of claim claim 148.
Furthermore, as the combined teachings of Xiao et al. disclose a frequency of at least five sequence specific motifs in a 50kb target nucleic acid segment, Xiao et al. make obvious the limitation: method of claim 142, wherein the at least one repeated motif has an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region as recited in claim 149.
The combined teachings of Xiao disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence-specific motifs and a second non-specific label that intercalates the double stranded structure of the target nucleic acid molecule. Furthermore, Xiao teaches labelling using a methyltransferase (e.g. para 0082, pg. 15;  For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15, claims 23 and 26). 
Furthermore, Xiao et al., as evidenced by Moore et al., teach labeling with methyltransferases does not break phosphodiester bonds in the target nucleic acid molecules.
Xiao et al., as evidenced by Moore et al., do not expressly teach the limitation: wherein labeling is effected with a methyltransferase and a modified cofactor as recited in claim 115.
Berlin et al. disclose techniques for labelling target DNA comprising CpG dinucleotide sequence motif by contacting the target DNA with a DNA methyltransferase and a modified co- factor, i.e. an S- adenosylmethionine derivative which donates a fluorescent labeled moiety. The methyltransferase transfers the fluorescently labeled moiety from the S- 
Like Xiao et al., Berlin et al. also teach a labeling method comprising using a methyltransferase. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao et al. , as evidenced by Moore et al. , comprising labeling using a methyltransferase, wherein the methyltransferase does not break phosphodiester bonds in the process,  to include labeling methylation regions using a methyltransferase and a modified co-factor, such as fluorescently labelled S-adenosylmethionine derivative,  as taught by Berlin et al. as a skilled artisan would have recognized that the technique of labelling methylation region of Berlin et al. is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious the limitation: wherein labeling is effected with a methyltransferase and a modified cofactor as recited in claim 115.
Furthermore, as Berlin et al. teach a methyltransferase labels with a fluorescent tag, the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious the limitation: wherein the modified cofactor comprises a transferable tag which becomes covalently coupled to the methyltransferase recognition sequence as recited in claim 119.
Furthermore, as Berlin et al. teach a methyltransferase labels with a fluorescent tag, the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious claim 120.
Furthermore, they render obvious the limitation: wherein the transferable tag is selected form the group consisting of a fluorophore as recited in claims 121 and 122.
Furthermore, the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious the limitation: covalently labeling a plurality of nucleic acid molecules in the first nucleic acid sample at at least one repeated motif with a first label, wherein the covalent labeling maintains integrity of the plurality of nucleic acid molecules, wherein no phosphodiester bond is broken through said covalent labeling as recited in claim 142.
Furthermore, they render obvious the limitation: wherein the at least one repeated motif is a methyltransferase recognition sequence, and wherein labeling is effected with a methyltransferase and a modified cofactor as recited in claim 143.
Furthermore, as Berlin et al. teach a methyltransferase labels with a fluorescent tag, the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious the limitation: method of claim 143, wherein the modified cofactor comprises a transferable tag which becomes covalently coupled to the methyltransferase recognition sequence, wherein the transferable tag is selected form the group consisting of a fluorophore as recited in claim 144.
Furthermore, they render obvious the limitation: method of claim 143, wherein the modified cofactor comprises a detectable tag, wherein the detectable tag is selected form the group consisting of a fluorophore as recited in claim 145.
 claim 115:
Regarding the limitations: f)    assembling the pattern of the recognition site of the macromolecule to construct a first map of the genomic region; and g)    comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claim 130:
Regarding the limitations: comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claim 142:
Xiao et al. teach their method facilitates genome scaffolding comprising comparing labeled signals, i.e. “barcodes”, of a segment to the labeled signal from a polymer to determine the placement of sequence specific motifs and to properly align individual segments to the parent polymer.  Xiao et al. also teach using in silico barcodes of segments to map to a parent polymer scaffold (e.g. para 0118-0128, pg. 21-23).
 Furthermore, Xiao et al. teach that sequencing methods are known that comprise using a reference database to facilitate genome assembly (e.g. Fig. 6B).

Like Xiao et al., Lam et al. also teach a method of characterizing target nucleic acid molecules by incorporating two different labels, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid (e.g. 1st para, Generation of sequence motif maps by genome mapping, pg. 772). 
Furthermore, Lam et al. teach their analysis also comprises imaging and map construction, wherein map construction comprises generating a map using the sequence specific motifs and comparing this map to in silico maps, wherein the reference map is from the reference genome build hg19 (e.g. entire Lam reference and especially 1st para, Generation of sequence motif maps by genome mapping section, pg. 772; 3rd para, pg. 772- 1st para, pg. 773, Generation of sequence motif maps by genome mapping section; Fig. 2d, pg. 773; The maps produced by genome mapping generally matched well with the in silico reference maps … genome mapping produced a single map that is identical to the PGF reference map as in 1st para, pg. 774, Genome mapping of the MHC region with 95 BACs section; Fig. 4, pg. 774; Sequence motif map generation section, Online methods, pg. 7 of 7; We first aligned the reads to the current reference genome build hg19 using Bowtie as in Next-generation sequencing of BAC clones section, Online methods, pg. 7 of 7).
 As evidenced by Fujita et al., the hg19 assembly is part of the UCSC genome browser database (e.g. Introduction section, pg. D876-D877; Fig. 1, pg. D878).
Furthermore, Lam et al. teach generating consensus maps of target DNA using 100 data sets of 10X, 20X upto 100X coverage compared to reference maps. Lam teaches that coverage nd para. Pg. 773).
Therefore, as both Xiao et al. and Lam et al. teach methods of characterizing target nucleic acid molecules by incorporating two different labels to facilitate generating maps using sequence motifs, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. to include data analysis comprising constructing a first map based on sequence motifs and comparing to in silico maps from the reference genome build hg19 in the UCSC genome browser database as taught by Lam et al., as evidenced by Fujita et al.,  because a skilled artisan would have recognized that this is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. to include data analysis of consensus maps wherein 100 data sets of 20X or greater coverage are compared to reference maps as taught by Lam as a skilled artisan would have recognized that coverage greater than 20X would result in few missed labels, yielding improved accuracy of mapped distances along target nucleic acid molecules.
Therefore, the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., render obvious the limitations: comparing the first map of the genomic region to a second map of the genomic region, wherein said second  claim 115.
Furthermore, as both Xiao et al. and Lam et al. disclose generating maps based on placement of sequence motifs, the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., render obvious the limitations: f)  assembling the pattern of the recognition site of the macromolecule to construct a first map of the genomic region; and g)    comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claim 130.
Furthermore, the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., render obvious the limitations: comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claim 142.
Furthermore, as Lam et al. teach the benefits of sequence coverage greater than 20X, the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., render obvious the limitations: wherein the nucleic acid molecules correspond to at least 20 fold coverage of the genomic region as recited in claim 126.


Xiao et al., Berlin et al., Lam et al. and Tatton et al.
Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., as applied to claims 115-117, 119-122,126, 127, 129-130, 132, 133 and 142-149 above, and further in view of Tatton et al. (Annals of neurology 44.S1 1 (1998): S142-S148.).
The combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., as applied above are incorporated in this rejection.
 The combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al.  and Lam et al., as evidenced by Fujita et al., disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence specific motifs using a methyltransferase and a cofactor that is modified to facilitate transfer of a fluorescent tag, wherein the methyltransferase does not cause a break in the phosphodiester bonds of the target nucleic acid, and a second non-specific label that intercalates the double stranded structure of the target nucleic acid molecule and subsequently generating a map using the sequence specific motifs and comparing to reference in silico maps. 
However, the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., do not teach claim 134.
Like Xiao et al., Tatton et al. also teach a method of characterizing target nucleic acid molecules by incorporating two different labels (Abstract, pg. 1 of 7). Furthermore, Tatton et al. teach one label that attaches to double strand breaks (e.g. BODIPY-dUTP as in Combined Use of ISEL with Fluorescent DNA-Binding Dyes section, pg. 4 of 7; Use of Fluorescent Double-Labeling Methods to Detect Apoptotic Nuclei section, pg. 4-6 of 7).
claim 134.
Therefore, as both Xiao et al. and Tatton et al. teach methods of characterizing target nucleic acid molecules by incorporating two different labels, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., to include a second label that binds to double strand breaks as taught by Tatton as a skilled artisan would have recognized that such labels are known in the art and that using a label that binds to double strand breaks as a second label in the method of Xiao would result in the predictable outcome of a method of characterizing and detecting target  nucleic acid molecules.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Applicants argue that the combined teachings of Xiao et al. and Berlin et al. do not meet the requirement of constructing a first map based on sequence motifs and comparing to a 
 These arguments are not persuasive.
 As noted in the current rejections, both Xiao et al. and Lam et al. disclose methods of characterizing target nucleic acid molecules by incorporating two different labels to facilitate generating maps using sequence motifs, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid.  Furthermore, Lam et al. , as evidenced by Fujita et al., teach their dual- labelling method facilitates subsequent imaging and map construction, wherein map construction comprises generating a map using the sequence specific motifs and comparing this map to in silico maps, i.e. reference genome build hg19.
Regarding Applicants’ arguments regarding the teachings of Tatton et al., these additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  
Therefore, this previous art is applied to the current rejections.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Examiner, Art Unit 1639